ORDER
SUSAN G. BRADEN, Judge
Pursuant to the April 6, 2016 mandate of the United States Court of Appeals for the Federal Circuit, the permanent injunction is dissolved. This case is transferred to the United States District Court for the Eastern District of Washington, as requested by Plaintiffs April 7, 2016 Motion to Transfer (ECF No. 64). Pursuant to 28 U.S.C. § 1631, this is a “disposition consistent with the [mandate].” See Hymas v. United States, 810 F.3d 1312, 1330 (Fed.Cir. 2016); see also id. at 1330 n. 10 (“Because the Claims Court does not possess jurisdiction ... we need not address its findings that the Service violated various federal procurement laws and the APA [Administrative Procedures Act.]”).
Accordingly, the Government’s April 7, 2016 Motion for Reconsideration and Motion to Dismiss (ECF No. 66) is denied as moot. The Clerk of Court will transfer the case.
IT IS SO ORDERED.